





CITATION:
R. v. Turmaine, 2011
          ONCA 786



DATE: 20111214



DOCKET: C52279



COURT OF APPEAL FOR ONTARIO



Feldman and Armstrong JJ.A. and Himel J. (
ad hoc
)



BETWEEN



Her Majesty The Queen



Respondent



and



Michael Turmaine



Appellant



Saara Wilson, for the appellant



Joanne Stuart, for the respondent



Heard and endorsed: December 9, 2011



On appeal from the dangerous offender designation entered by
          Justice James B. MacDougall of the Superior Court of Justice dated July 3,
          2009.



APPEAL BOOK ENDORSEMENT



[1]

In our view, the dangerous offender designation in this case was
    reasonable. The trial judge wrote extremely thorough reasons on sentence,
    reviewing all of the evidence in detail and considering the legal test. The
    appellant argues that there was insufficient evidence of a pattern from the
    predicate offence and prior offences. He submits that the predicate offence was
    intended only as a property offence and that the aggression against the victim
    only occurred because she was unexpectedly home. We do not accept this
    submission. The predicate offence involved violence against a woman in her home
    as did four of his previous offences.

[2]

We also agree with the trial judge that the proposed plan for the
    appellant as a long term offender in the community following 2.5 years of
    intensive courses while in custody was unrealistic, given the appellants many
    failures to follow through with therapy and the amount of constant supervision
    that would be required in the community.

[3]

The appeal is therefore dismissed.


